
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


March 9, 2012

CIBER, Inc.
6363 South Fiddler's Green Circle, Suite 1400
Greenwood Village, Colorado 80111

Gentlemen:

        Reference is made herein to the Asset Purchase Agreement, dated as of
January 21, 2012, between CIBER, Inc. ("Seller"), and CRGT Inc. ("Buyer"), as
amended, supplemented or otherwise modified from time to time (the "APA").
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the APA.

        For good and valuable consideration, the receipt of which is hereby
acknowledged, Seller and Buyer hereby agree to amend the APA as follows:

          (i)  Schedule 1.1(i) to the APA is hereby amended in its entirety to
read as set forth in Annex A to this letter agreement.

         (ii)  Schedule 1.2(b) to the APA is hereby amended to include the one
or more items listed in Annex B to this letter agreement.

        (iii)  Schedule 1.3(f) to the APA is hereby deleted in its entirety and
replaced with the following text:

        "None."

        (iv)  Numbered paragraph 2 in Schedule 1.4(g) to the APA is hereby
amended in its entirety to read as set forth in Annex C to this letter
agreement.

         (v)  Schedule 1.11, in the form set forth in Annex D to this letter
agreement, is hereby added to the APA.

        (vi)  Schedule 2.2(e) to the APA is hereby amended in its entirety to
read as set forth in Annex E to this letter agreement.

       (vii)  Numbered footnote 13 in Annex II to the APA is hereby deleted in
its entirety and replaced with the following text:

        "[Intentionally omitted]."

      (viii)  A new section is hereby added to the end of Article I of the APA
containing the following text:

        "Section 1.11.    Post-Closing Contract.    Notwithstanding anything
contained in this Agreement to the contrary, with respect to the Purchased
Contract expressly designated on Schedule 1.11 as the "Post-Closing Contract"
(the "Post-Closing Contract"), the Buyer and Seller acknowledge and agree that
the following shall occur on the Post-Closing Transfer Date (as defined in
Schedule 1.11) (and not beforehand): (a) the assignment by Seller to Buyer in
accordance with Section 1.1 of the APA of the Post-Closing Contract, (b) Buyer
shall offer employment in accordance with Section 6.4 to employees of the
Federal Business on the Closing Date primarily responsible for the performance
of Seller's obligations under such Contract (the "Withheld Employees"), and
(c) the assumption by Buyer of the Assumed Liabilities arising under the
Post-Closing Contract or with respect to such Withheld Employees in accordance
with Section 1.3 (it being understood and agreed that the Assumed Liabilities
under the Post-Closing Contract or with respect to the Withheld Employees, and
the determination of Buyer's obligations under Section 6.4 in respect of the
Withheld Employees, shall be determined as if the Closing had occurred on the
Post-Closing Transfer Date). For avoidance of doubt, from and after the Closing,
(I) the Purchased Assets shall include, free and clear of all Encumbrances
(other than Permitted Encumbrances) and subject to the

--------------------------------------------------------------------------------



further provisions of Schedule 1.11, all accounts receivable, notes receivable
and other receivables of the Federal Business with respect to the Post-Closing
Contract (whether at the Closing or thereafter arising) and (II) the Assumed
Liabilities shall include all accounts payable and accrued expenses of Seller as
of the Closing primarily related to the Federal Business, to the extent such
accounts payable and accrued expenses remain unpaid at the Closing, with respect
to the Post-Closing Contract. From and after the Closing, until the foregoing
assignment and assumption occurs, the parties shall comply with their respective
covenants and agreements set forth on Schedule 1.11 with respect to the
Post-Closing Contract and the Withheld Employees as if such covenants or
agreements were set forth in this Section."

        (ix)  A new paragraph is hereby added to the end of Section 2.2 of the
APA containing the following text:

        "Buyer acknowledges and agrees that, for purposes of determining whether
the closing deliveries set forth in Section 2.2(e) have been satisfied at
Closing with respect to Buyer's receipt of written evidence that all consents
listed on Schedule 2.2(e) have been obtained from the applicable third parties,
Buyer will be agreeing to close the sale hereunder, in the case of those
consents marked with double asterisks on such schedule ("Identified Contracts"),
on the basis of the implied consents reflected in certain pre-Closing e-mail
exchanges between Seller and such third parties (complete copies of which have
been furnished by Seller to Buyer) and certain oral assurances given by such
third parties to Buyer prior to the Closing, in lieu of affirmative written
consents furnished by such third parties; provided that, for avoidance of doubt,
none of the foregoing shall adversely affect the indemnification and related
rights of the Buyer Indemnified Parties under Section 9.2(a)(iv) and any other
provisions in Article IX (Indemnification) related to Section 9.2(a)(iv),
including Section 9.3."

         (x)  Numbered paragraph 2 in Schedule 3.3 to the APA is hereby amended
in its entirety and replaced with the following:

        "2.   The Contracts identified on Schedules 1.1(i) and 6.12 are
incorporated by reference herein."

        (xi)  Section 6.4(a) of the APA is hereby deleted in its entirety and
replaced with the following text:

        "(a)    Continuing Employees.    Buyer shall, or shall cause an
Affiliate of Buyer to, offer employment, effective on the Closing Date (or, on
such date thereafter when such employee is scheduled to return to work), to all
those individuals who are employed by Seller and who primarily worked for the
Federal Business immediately prior to the Closing Date, including employees
absent due to vacation, family leave, short-term disability or other approved
leave of absence (the employees who accept such employment and commence
employment on the applicable effective date referred to herein (the "Applicable
Effective Date"), the "Continuing Employees"). Buyer shall maintain (or cause
another Affiliate of Buyer to maintain), for a period of twelve (12) months
following the Closing, for such Continuing Employees compensation and employee
benefits comparable (other than with respect to equity incentives), in the
aggregate, either to the compensation and employee benefits such Continuing
Employees were receiving as of immediately prior to the Closing Date or, at the
Buyer's sole discretion, in lieu thereof, to the compensation and employee
benefits provided to similarly situated employees of Buyer; provided, however,
no such offer of employment to any employee employed in the jurisdiction
identified as the "Covered Jurisdiction" on Schedule 6.4(a) (the "Covered
Jurisdiction") shall become effective until Buyer has obtained official
documentation, to the reasonable satisfaction of Buyer, or Seller obtains, at
its expense, an opinion in writing and in form and substance reasonably
satisfactory to Buyer and

2

--------------------------------------------------------------------------------



which is signed by counsel admitted to practice in the Covered Jurisdiction and
reasonably satisfactory to Buyer, evidencing that such employee is legally
eligible to perform services for Buyer or an Affiliate of Buyer in the Covered
Jurisdiction, and Buyer or an Affiliate of Buyer has received official
documentation, to the reasonable satisfaction of Buyer, or Seller obtains, at
its expense, an opinion in writing and in form and substance reasonably
satisfactory to Buyer and which is signed by counsel admitted to practice in the
Covered Jurisdiction and reasonably satisfactory to Buyer, establishing the
applicability of payroll, withholding and other similar taxes imposed by the
Covered Jurisdiction on the compensation received by such employee from Buyer or
an Affiliate of Buyer; provided, further, however, that, to the extent permitted
by applicable Law, no such offer of employment shall become effective for the
individual identified as the "Specified Scheduled Employee" on Schedule 6.4(a)
(the "Specified Scheduled Employee") until the earlier of (x) July 13, 2012 or,
if the Specified Scheduled Employee's adjustment of status application (I-485)
has been approved prior to July 13, 2012, then the date that is ninety (90) days
after the date such individual has become a permanent resident of the United
States or (y) Buyer has extended an offer of employment to such individual; and
provided, further, however, that, such employee is still employed by Seller on
the date in which the requirements set forth in this Section 6.4(a) are
satisfied. Nothing express or implied in this Agreement will confer upon any of
the Continuing Employees any right to employment or continued employment for any
specified period by reason of this Agreement. On the Applicable Effective Date,
the Continuing Employees shall cease participating in all Plans (without regard
to whether they are material Plans), other than the Plans set forth on
Schedule 6.4(a) which shall continue to provide coverage to any Continuing
Employee participating in such Plan as of the Applicable Effective Date (which,
for the avoidance of doubt, shall exclude individuals on military leave and
short-term disability) for the duration of the calendar month in which the
Closing Date occurs. For the avoidance of doubt, the cost of such continued
coverage shall be credited to Seller in the Working Capital calculation. For the
avoidance of doubt, Buyer is responsible for any severance payment owed to the
Continuing Employees after the Applicable Effective Date resulting from the
termination of any Continuing Employees by Buyer."

       (xii)  Schedule 6.4(a), in the form set forth in Annex F to this letter
agreement, is hereby added to the APA.

      (xiii)  Section 6.4(d) of the APA is hereby deleted in its entirety and
replaced with the following text:

        "(d)    Accrued Paid Time Off.    For avoidance of doubt, any payments
made by Seller to a Continuing Employee (to the extent made prior to, at, or
within thirty (30) days following, the Closing) for such employee's accrued but
unused paid-time-off (as set forth in the general ledger of the Federal Business
as of the Closing) shall be credited for the benefit of Seller in the Working
Capital calculation, to the extent that such accrued but unused paid-time-off is
included in the calculation of Working Capital when made in accordance with
Section 1.6."

      (xiv)  Section 6.4(f) of the APA is hereby deleted in its entirety and
replaced with the following text:

        "(f)    Promptly following the Closing (but not later than thirty
(30) days after the Closing Date), Seller shall pay to the Continuing Employees
their respective 2011 bonuses, in the amounts for each Continuing Employee as
previously agreed by Buyer and Seller (as set forth, on a broken out basis by
Continuing Employee, in the e-mail sent by Seller (or its counsel) to Buyer's
counsel on March 8, 2012) (which amounts shall be no more than $798,837 in the
aggregate for the Continuing Employees taken as a whole). Notwithstanding the
foregoing, however, prior to the Closing, Seller may, in its discretion and
after written notice to Buyer,

3

--------------------------------------------------------------------------------



pay the 2011 bonuses to the applicable employees of the Federal Business, in an
amount not to exceed $798,837 in the aggregate, solely to the extent necessary
to avoid any adverse tax consequence to Seller or the Continuing Employees
resulting from the application of Section 409A of the Code to such bonuses. In
addition, promptly following the Closing (but not later than thirty (30) days
after the Closing Date), Seller shall pay to those eight Continuing Employees
specified in the e-mail sent by Seller (or its counsel) to Buyer's counsel on
March 8, 2012 the pro rata portions (for the period from January 1, 2012 through
the Closing Date) of their respective 2012 bonuses, provided that the amounts of
such payments shall be approved by Buyer (whose approval shall not be
unreasonably withheld) before such payments are made. For the avoidance of
doubt, any 2011 bonus payments or 2012 bonus payments made by Seller to the
Continuing Employees in accordance with this Section 6.4(f) shall be credited
for the benefit of Seller in the Working Capital calculation, to the extent that
accruals or other obligations for such bonus payments are included in the
calculation of Working Capital when made in accordance with Section 1.6."

       (xv)  The following text is hereby added as Section 6.4(g) to the APA:

        "(g)    Transfer of H-1B Visa.    In accordance with U.S. Department of
Labor regulations and current U.S. Citizenship and Immigration Services policy
and procedure, Buyer hereby assumes, effective on the Closing Date, the rights,
obligations and liabilities, past, present and future, of Seller relating to any
and all Labor Condition Applications filed and approved as part of the H-1B visa
classification for Continuing Employees; provided that Buyer shall not assume
the rights, obligations and liabilities, past, present and future, of Seller
relating to any and all Labor Condition Applications filed and approved as part
of the H-1B visa classification for the Specified Scheduled Employee, to the
extent permitted under applicable Law. Buyer further agrees to assume, effective
on the Closing Date, any and all obligations and liabilities of Seller arising
from any other U.S. Department of Labor and Citizenship and Immigration Services
requirements, past, present and future, relating to any Continuing Employees
holding H-1B visa classifications or other employer-sponsored visa
classifications; provided that Buyer shall not assume obligations and
liabilities of Seller arising from any other U.S. Department of Labor and
Citizenship and Immigration Services requirements, past, present and future,
relating to the Specified Scheduled Employee, to the extent permitted under
applicable Law. The assumption of obligations and liabilities as stated within
this subsection is limited to those obligations incurred by Seller undertaken
with the U.S. Department of Labor and/or the Citizenship and Immigration
Services as they relate to H-1B or other employer-sponsored visa classified
Continuing Employees, and shall not extend to other obligations incurred by
Seller unless expressly stated herein."

      (xvi)  The following text is hereby added as Section 6.12 to the APA:

        "6.12    Intellectual Property Contracts.    Seller will, after the
Closing, and provided that Buyer provides such timely assistance as reasonably
requested by Seller, obtain all required licenses from, or consents, approvals
or authorizations of, third parties, which are not obtained prior to the
Closing, to allow the Buyer to use the software listed on Schedule 6.12 and
enjoy the benefits of the Contracts listed on Schedule 6.12 as and to the extent
used by or for the benefit of the Federal Business immediately prior to the
Closing, whether under the terms of the existing Contract or a new contract
reflecting substantively similar terms and conditions. Seller shall pay for all
costs directly imposed under the Contracts listed on Schedule 6.12 or by the
applicable vendors in connection with obtaining the consents, approvals,
authorizations, and licenses pursuant to this Section 6.12, provided that in no
event shall Seller pay or be liable to Buyer for any costs of (a) additional or
expanded licenses to the software listed on Schedule 6.12, or (b) license,
maintenance, support, renewal or other fees incurred by Buyer following the
procurement of any license pursuant to this Section 6.12. Notwithstanding the

4

--------------------------------------------------------------------------------



foregoing, upon Seller's reasonable request, Buyer shall use commercially
reasonable efforts to cooperate and assist Seller in obtaining any licenses,
consents, approvals or authorizations requested or required pursuant to this
Section 6.12. For avoidance of doubt, in no case whatsoever shall any obligation
on the part of Buyer set forth in this Section to provide "timely assistance" or
to use "commercially reasonable efforts" be deemed to require Buyer or any of
its Affiliates to incur any material fees or material out-of-pocket expenses or
to agree to any material undertakings (apart from those obligations which may be
set forth in the existing Contract being transferred to Buyer or in the new
contract reflecting substantively similar terms and conditions into which Buyer
is entering, in each case to the extent described in the first sentence of this
Section)."

     (xvii)  Schedule 6.12, in the form set forth in Annex G to this letter
agreement, is hereby added to the APA.

    (xviii)  The following text is hereby added as Section 6.13 to the APA:

        "6.13    Surety Bonds.    Seller hereby agrees to extend (before
Closing), at its cost, the expiration date for the Seller surety bond disclosed
on Schedule 3.26 with respect to the Radar Tower Repairs and Upgrade Contract
(Project #10-06) to March 4, 2013, and, to the extent that, following the
Closing, a Seller surety bond for an existing work order under Contract
No. 1003-0392 or the Radar Tower Repairs and Upgrade Contract (Project #10-06)
needs to be extended beyond the current premium period, Seller agrees to extend
the surety bond at Buyer's written request and expense."

      (xix)  Section 9.2(a) of the APA is hereby deleted in its entirety and
replaced with the following text:

        "(a)    From and after the Closing and subject to the provisions of this
Article IX, Seller shall indemnify and hold harmless Buyer, its Affiliates
(including CIBER Federal International) and each of their respective officers,
directors, employees and agents (collectively, "Buyer Indemnified Parties") from
and against any and all Losses resulting or arising from (i) any breach of any
of the representations or warranties made by Seller in this Agreement (or in any
certificate delivered by Seller pursuant to this Agreement); (ii) any breach of
(x) any covenant or agreement made by Seller in this Agreement (other than in
Section 5.7(e)), to the extent requiring performance or compliance by Seller
prior to the Closing, (y) any covenant or agreement made by Seller in
Section 5.7(e), or (z) any covenant or agreement made by Seller in this
Agreement, to the extent requiring performance or compliance by Seller at or
after the Closing; (iii) any Excluded Liability; (iv) (x) any consent, approval
or authorization of a third party being required to be obtained by Seller at or
prior to the Closing, or notice to a third party being required to be given by
Seller at or prior to the Closing, in connection with the Transaction with
respect to any Identified Contract (before giving effect to Section 6.2(b)) and
not having been so obtained or given, or (y) the failure of Seller to assign or
caused to be assigned any Identified Contract (before giving effect to
Section 6.2(b)) to Buyer, in compliance with such Contract and applicable Law,
at the Closing (unless such Contract is a Government Contract and the Buyer has
been made a subcontractor of Seller under, and in compliance with, such Contract
and applicable Law at the Closing on the terms set forth in the Subcontract
Pending Novation or the Subcontract, as applicable); (v) any license from, or
consent, approval or authorization of a third party, or notice to a third party,
being required in connection with the provision of the Transition Services (as
defined in Section 1.1(a) of the Transition Services Agreement) with respect to
the Contracts set forth on Schedule 6.12 and not having been obtained or given
at or prior to the Closing; or (vi) any license from, or consent, approval or
authorization of, a third party being required to allow the Buyer to use the
software or products listed on Schedule 6.12 and

5

--------------------------------------------------------------------------------



enjoy the benefits of the Contracts listed on Schedule 6.12 as and to the extent
used by or for the benefit of the Federal Business prior to the Closing and not
having been obtained or given at or prior to the Closing. The Seller shall have
no indemnification obligations to any Buyer Indemnified Party pursuant to
Section 9.2(a)(iv), Section 9.2(a)(v) and Section 9.2(a)(vi) with respect to any
Losses subject to indemnification thereunder to the extent that such Losses
result from Buyer's breach of Section 6.2 or Section 6.12."

       (xx)  Section 9.2(b) of the APA is hereby deleted in its entirety and
replaced with the following text:

        "(b)    From and after the Closing and subject to the provisions of this
Article IX, Buyer shall indemnify and hold harmless Seller, its Affiliates and
each of their respective officers, directors, employees and agents
(collectively, "Seller Indemnified Parties") from and against any and all Losses
resulting or arising from (i) any breach of any of the representations or
warranties made by Buyer in this Agreement (or in any certificate delivered by
Buyer pursuant to this Agreement); (ii) any breach of (x) any covenant or
agreement made by Buyer in this Agreement, to the extent requiring performance
or compliance by Buyer prior to the Closing, or (y) any covenant or agreement
made by Buyer in this Agreement, to the extent requiring performance or
compliance by Buyer at or after the Closing; (iii) any Assumed Liability;
(iv) any matter expressly identified in Schedule 1.2(b) as the "Specified
Scheduled Matter" or in Schedule 1.11 as a "Post-Closing Scheduled Matter"; or
(v) any post-Closing breach or performance failure by Buyer under Contract
No. 1003-0392 with the Georgia Ports Authority or the Radar Tower Repairs and
Upgrade Contract (Project #10-06) with the Port of Freeport that impacts (and
results in a drawing under) Seller's surety bonds in the name of Georgia Ports
Authority or Port of Freeport, as applicable, as disclosed on Schedule 3.26
until (x) the work order or contract associated with such surety bonds is
complete and such bonds are released, or (y) Buyer is able to replace such
surety bonds with Buyer surety bonds, whichever is earlier."

      (xxi)  Section 9.2(c)(i) of the APA is hereby deleted in its entirety and
replaced with the following text:

      "(i)    Notwithstanding anything contained herein to the contrary,
(x) Seller shall have no liability to the Buyer Indemnified Parties pursuant to
Section 9.2(a)(i), 9.2(a)(ii)(x) , or 9.2(a)(ii)(y) with respect to any claim or
series of related claims thereunder unless and until all Losses with respect to
such claim or series of related claims exceed on a cumulative basis an amount
equal to Twenty Five Thousand Dollars ($25,000) (such amount, the
"Claims-Specific Threshold"), in which case the Buyer Indemnified Parties shall
be entitled to indemnification pursuant to such provision, subject to the
further limitations set forth in this Article IX, with respect to such claim or
series of related claims, (y) Seller shall have no liability to the Buyer
Indemnified Parties pursuant to Section 9.2(a)(i) or Section 9.2(a)(ii)(y) with
respect to any claims thereunder unless and until the total amount of all Losses
of the Buyer Indemnified Parties with respect to such claims under such
provisions (excluding claims that, in accordance with clause (x) above, do not
satisfy the Claims-Specific Threshold (to the extent applicable to such claims))
exceed on a cumulative basis Four-Hundred Thousand Dollars ($400,000) (the
"Deductible"), in which case the Buyer Indemnified Parties shall be entitled to
indemnification pursuant to such provisions, subject to the further limitations
set forth in this Article IX, with respect to such claims only for those Losses
in excess of the Deductible, and (z) the aggregate liability of Seller with
respect to claims made by the Buyer Indemnified Parties under
Sections 9.2(a)(i), 9.2(a)(ii)(x), 9.2(a)(ii)(y), 9.2(a)(iv), 9.2(a)(v), and
9.2(a)(vi) (collectively, the "Seller Capped Indemnities") prior to the nine
(9) month anniversary of the Closing Date (the "Nine Month Date") shall not
exceed Five Million Dollars ($5,000,000) (the "Special Cap"), provided, however,
that after the Nine Month Date,

6

--------------------------------------------------------------------------------



the aggregate liability of Seller with respect to claims made by the Buyer
Indemnified Parties under the Seller Capped Indemnities shall be reduced to Four
Million Dollars ($4,000,000) (the "Cap") (provided that, for avoidance of doubt,
the Cap shall not prevent the satisfaction of claims asserted before the Nine
Month Date in accordance with the Special Cap), and, provided, further, that,
under no circumstances shall the aggregate liability of Seller with respect to
claims made by the Buyer Indemnified Parties under Sections 9.2(a)(i),
9.2(a)(ii)(x), and 9.2(a)(ii)(y) exceed Four Million Dollars ($4,000,000).
Notwithstanding anything to the contrary herein, the limitations contained in
the first sentence of this Section 9.2(c)(i) shall not apply with respect to
claims relating to or arising from (I) fraud or (II) any breach by Seller of any
Fundamental Seller Representation."

     (xxii)  Section 9.2(c)(ii)(z) of the APA is hereby deleted in its entirety
and replaced with the following text:

        "(z)    the aggregate liability of Buyer with respect to claims made by
the Seller Indemnified Parties under Sections 9.2(b)(i), 9.2(b)(ii)(x), and
9.2(b)(iv), and 9.2(b)(v) shall not exceed the Cap."

    (xxiii)  Section 9.4(d) of the APA is hereby deleted in its entirety and
replaced with the following text:

        "(d)    Notwithstanding anything to the contrary in this Agreement,
(i) no party shall, in any event, be liable to any other Person for (x) any
consequential, incidental, indirect, or special damages of such other Person,
including loss of revenue, income or profits, diminution of value or loss of
business reputation or opportunity relating to the breach or alleged breach
hereof, or (y) any punitive damages of such other Person, and (ii) in
particular, no "multiple of profits" or "multiple of cash flow" or similar
valuation methodology shall be used in calculating the amount of any Losses,
except (A) in the case of each of clauses (i) and (ii) above, to the extent such
amounts are paid or payable to a third party in respect of a Third Party Claim
and an Indemnified Party seeks, following the Closing, indemnification in
respect thereof under this Agreement or (B) in the case of each of
clauses (i)(x) and (ii) above, with respect to an Indemnification Claim made
pursuant to Section 9.2(a)(iv), only if the Buyer has provided Seller written
confirmation from a Governmental Entity that (1) a task or work order under an
Identified Contract in existence at Closing was terminated post-Closing due to
the failure of Seller to obtain the required pre-Closing consent, or (2) a bid
for a new task or work order under an Identified Contract submitted post-Closing
and prior to novation approval by a Governmental Entity was rejected due to the
failure of Seller to obtain the required pre-Closing consent."

    (xxiv)  The following text is hereby added as Section 11.21 to the APA:

        "11.21    Power of Attorney.    Notwithstanding anything to the contrary
in this Agreement, the Transaction Agreements, or the Subcontract Agreement
between Seller and Buyer, dated as of the date hereof (the "Subcontract
Agreement"), any powers of attorney granted to Buyer by Seller in this
Agreement, the Transaction Agreements or the Subcontract Agreement, shall be
granted exclusively to Thomas Ferrando (or his successor as Chief Executive
Officer of Buyer) (to the full extent contemplated under the Subcontract
Agreement), Rafael J. Dominguez (or his successor as Chief Financial Officer of
Buyer) (to the full extent contemplated under the Subcontract Agreement), Thomas
Carter (or his successor at Buyer) (only with respect to contract and
procurement actions), John Pope (or his successor at Buyer) (only with respect
to contract actions), Deborah McGoldrick (or her successor at Buyer) (only with
respect to procurement actions), CaRhonda Homes (or her successor at Buyer)
(only with respect to procurement actions) and Michael Lear (only with respect
to procurement actions) (or his successor at Buyer)]. Buyer shall provide
Seller, on a weekly

7

--------------------------------------------------------------------------------



basis, a written list of any instances in which such powers of attorney have
been exercised and will provide Seller with copies of any material related
documents as to which such powers of attorney have been exercised, and will
provide Seller all other related documents as to which such powers of attorney
have been exercised upon written request from Seller."

      (xxv)  Section 2 of Annex I of the APA is hereby amended so that the
following defined terms are hereby added thereto in the appropriate alphabetical
order:

Applicable Effective Date

  6.4(a)

Covered Jurisdiction

 

6.4(a)

Identified Contracts

 

2.2

Nine Month Date

 

9.2(c)(i)

Post-Closing Contract

 

1.11

Seller Capped Indemnities

 

9.2(c)(i)

Special Cap

 

9.2(c)(i)

Specified Scheduled Employee

 

6.4(a)

Subcontract Agreement

 

11.21

Withheld Employees

 

1.11

        Except as expressly provided in this letter agreement, the APA remains
in full force and effect in accordance with its terms.

        In connection with the Closing under the APA as of the date of this
letter agreement, each of Seller and Buyer make certain acknowledgments as set
forth in Annex H to this letter agreement.

        Sections 11.2 (Notices), 11.9 (Governing Law), 11.13 (Consent to
Jurisdiction and Service of Process), and 11.14 (Waiver of Jury Trial) of the
APA shall apply to this letter agreement mutatis mutandis.

        This letter agreement may be executed in one or more counterparts for
the convenience of the parties hereto, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

[Remainder of page left blank; signature page follows]

8

--------------------------------------------------------------------------------







  Sincerely,



 

CRGT INC.



 

By:

 

/s/ THOMAS FERRANDO


--------------------------------------------------------------------------------



      Name:   Thomas Ferrando



      Title:   President and Chief Executive Officer

 


ACKNOWLEDGED AND AGREED:    
CIBER, INC.
 
 
By:
 
/s/ CLAUDE J. PUMILIA


--------------------------------------------------------------------------------


 
      Name:   Claude J. Pumilia         Title:   EVP/CFO    

Signature Page to Letter Agreement

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30

